Case 2:18-cv-01890-JMA-ARL Document 72 Filed 03/31/20 Page 1 of 1 PageID #: 870




           CIVIL CAUSE FOR STATUS CONFERENCE (Tel)

 BEFORE: JOAN M. AZRACK, U.S.D.J.
 DATE: 3/31/2020             TIME: 2:00 PM                          TIME IN COURT: 25 min.

 CASE:          C.W. et al v. The Board of Education Garden City Union Free School
 District et al
                         2:18-cv-1890-JMA-ARL

          APPEARANCES:          For Plaintiff: S.W., C.W., pro se
                                                                                 FILED
                      For Defendant: Lewis Silverman                             CLERK

 FTR:                                                                  3/31/2020 2:40 pm
                                                                          U.S. DISTRICT COURT
 ☒      Case called.                                                    EASTERN DISTRICT OF NEW YORK
 ☒      Counsel present for all sides.                                        LONG ISLAND OFFICE
 ☐      Briefing schedule set:
                 Moving papers served by:
                 Response:
                 Reply:
                 • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
 ☐      Case to be referred to the Magistrate Judge for
 ☐      Jury selection and trial scheduled for
 ☐      A further telephone status conference is scheduled for . Counsel for the plaintiff shall
        initiate the call and contact Chambers at 631-712-5600 when all parties are on the line.
 ☒      Other: Plaintiffs are directed to file an amended complaint or stipulation of
        discontinuance by 4/30/20.
